Citation Nr: 1819218	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-18 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to January 22, 2010 and in excess of 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2008 the RO granted the Veteran's claim for entitlement to service connection for post-traumatic stress disorder (PTSD) and assigned a disability evaluation of 10 percent compensable, effective September 28, 2007.  The record does not reflect that the Veteran filed a notice of disagreement within one year of being notified of this decision. 

In August 2009 the RO found clear and unmistakable error with the RO's January 2008 decision and awarded the Veteran an increased disability evaluation of 30 percent disabling from May 22, 2007 and assigned a disability evaluation of 50 percent from September 30, 2008.  

In December 2009 the RO issued another rating decision continuing the Veteran's 50 percent disability evaluation.  The Veteran filed a timely notice of disagreement.  

This matter was previously before the Board in May 2015 and was remanded in order to afford the Veteran a VA examination.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016 and a transcript of that hearing has been associated with the file.

In December 2017, the AOJ awarded an increased rating for the Veteran's PTSD to 70 percent from January 22, 2010 and awarded a total disability evaluation due to individual unemployability (TDIU), effective January 22, 2010.  The Veteran has not expressed disagreement with the effective date assigned for TDIU.  


FINDINGS OF FACT

1.  For the period prior to January 22, 2010 the Veteran's service-connected PTSD symptoms most nearly approximated a disability picture manifest by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

2.  Beginning on and after January 22, 2010, the Veteran's service-connected PTSD symptoms more nearly approximated a disability picture manifested by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the period prior to January 22, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Beginning on and after January 22, 2010, the Veteran's service-connected PTSD meets the requirements for a 70 percent disability evaluation, but no greater.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that VA's duty to notify was satisfied by letters sent to the Veteran in July 2007, December 2007, October 2008 and October 2009.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in September 2009 and July 2017.  The September 2009 and July 2017 VA examiners reviewed the Veteran's claims, his electronic records, and conducted an in-person interview.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  

The Veteran filed his claim for an increased rating in September 2008.  He subsequently underwent a VA examination to ascertain the severity of his PTSD in November 2008.  The examiner noted that the duration of symptoms has been continual or constant since, the last examination reported.  The Veteran continued to experience poor sleep, tendency for social isolation, intrusive recollections of events, avoidance of situations or people which, arouse recollections.  The frequency was daily, and the severity of symptoms was moderate.  The Veteran did not report experiencing remission of symptoms.  His capacity for socialization worsened, and occupationally the veteran has done poorly.  He lost a job six months prior because of PTSD in conjunction with the use of alcohol and cannabis.  The Veteran medicated himself with alcohol, approximately two to three pints of wine a week, and cannabis more than two or three times per week.  

The examiner noted the Veteran's behavior was adequate.  He was casually dressed, appropriately groomed, and with marginal hygiene.  Posture and psychomotor movements were normal.  He made good eye contact with this interviewer.  Rapport was established and maintained during the entire interview.  Speech was spontaneous with slow rate but productive, normal volume and tone.  No hallucinations or delusions were present.  No phobic or ritualistic behavior was detected.  Mood was assessed by the interviewer as moderately anxious and depressed.  Affect was appropriate to thought content and mood.  Thought content was devoid of suicidal or homicidal ideations, intentions, or plans.  Thought processes were logical, coherent, and goal oriented.  The veteran's cognitive functions were rather slow, but there were no cognition or memory deficiencies noted.  He was well oriented to person, place, time, and purpose.  Concentration and attention were moderately impaired.  Insight was good.  Judgment was fair to poor because of his continued use of substances.

The examiner noted the Veteran had the capacity to complete simple assignments, but he does not have the pace, concentration, and attention capacity to maintain and complete detailed or complex tasks.

A December 2008 mental status examination noted that the Veteran was playing basketball twice per week and was reconnecting with his daughter.  

In September 2009 the Veteran underwent an additional VA examination.  The veteran had poor sleep, unprovoked irritability, feeling depressed, socially isolated, hypervigilance, and avoidance.  The frequency of symptoms of PTSD was daily.  The severity was high.  The duration of symptoms since the last examination was constant.

His capacity to adjust socially and occupationally continued to be very poor.  The Veteran had interpersonal difficulties, social isolation, leading to more irritability and problems interacting with others and adjusting to work activity.  The Veteran was unemployed as a result of PTSD.  On his last five jobs he had been fired.  The last job was in June 2009.  The Veteran felt more isolated with poor self-esteem and depression.  Symptoms and signs of post-traumatic stress disorder were affecting his capacity to maintain adequate pace, concentration, and persistence as well as having poor interpersonal relationships.  From the social functioning viewpoint, since the last examination the Veteran was more isolated and irritable because of PTSD.  His behavior was adequate.  Personal hygiene was well kept.  From the activities of daily living viewpoint, the Veteran was able to drive an automobile.  He dressed and fed himself without difficulties.  

Speech was spontaneous with normal rate, volume, and tone.  No hallucinations or delusions were present.  No obsessions, compulsions, or phobias were detected. Mood was assessed by the interviewer as moderately anxious and depressed.  Affect was appropriate to thought content and mood.  Thought content was devoid of suicidal or homicidal ideations, intentions, or plans. Thought processes were logical, coherent, and goal oriented.  The Veteran's cognitive functions were considered moderately impaired in the area of concentration and attention.  He was fully oriented to person, place, time, and purpose.  There were no deficiencies of cognition or memory.  Insight and judgment were adequate at that time.  The Veteran had deficiencies in most areas of school, work, and social interaction.

Based upon this review of the record, the Board finds the Veteran's symptoms and limitations are consistent with a 50 percent disability rating prior to January 22, 2010.  Although the Veteran experienced symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships, his overall disability picture was more closely approximate to a 50 percent disability evaluation.  As such, the Board finds the lay and medical evidence of record is consistent with a disability rating of 50 percent prior to January 22, 2010. 

In reaching this determination, the Board notes that the Veteran never reported symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation or neglect of personal appearance and hygiene, which would be consistent with a 70 percent disability rating.  Therefore, considered in its totality, the Board finds the evidence, as discussed above, is consistent with a 50 percent disability evaluation for the rating period prior to January 22, 2010.  Accordingly, entitlement to a disability evaluation in excess of 50 percent prior to January 22, 2010 for PTSD is denied.

Rating Period After January 22, 2010

A February 2011 letter from a license clinical social worker noted the Veteran's symptoms include anxiety, depression, isolation, sleep difficulties, intrusive combat memories, hypervigilance and, easy startle reactions, and avoidance.  He had been active in treatment and regularly attended group therapy sessions on a weekly basis.  He has attended individual therapy sessions on an as needed basis.  The Veteran's PTSD symptoms made it difficult for him to maintain steady employment and social relationships since his return from Vietnam.

Treatment notes from May 2014 found that the Veteran was socially isolated for a long period of time.

During the Veteran's November 2016 hearing he testified that he socialized with his family and attended group therapy.  He also testified that his PTSD symptoms caused him to engage in fights and have homicidal ideations.  

Most recently, the Veteran was afforded a VA examination in July 2017.  The Veteran was described has having occupational and social impairment with reduced reliability and productivity.  He had not seen his daughter in over year.  He attends Vet Center groups every Tuesday and will mostly spend his time at the VA to socialize with friends.  He had not worked since 2008.  

The Veteran continued to report re-experiencing of past stressors.  He noted sleep disturbance, anxiety, depression, and detachment from others.  He also had recurrent, involuntary, and intrusive distressing memories of the traumatic event(s).  He had recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event(s).  He experienced avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s) as well as avoidance of or efforts to avoid external reminders.  

He also had persistent, distorted cognitions about the cause or consequences of the traumatic event(s) that lead the individual to blame himself or others and a persistent negative emotional state.  The Veteran had markedly diminished interest or participation in significant activities.  There were feelings of detachment or estrangement from others, persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings), irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance and sleep disturbance.

Therefore, based upon the Veteran's symptoms during this period, the Board finds that the evidence most nearly approximates a continued 70 percent disability rating.  As outlined above, the Veteran's PTSD symptoms were manifested by occupational and social impairment, with deficiencies in most areas: including anxiety, depressed mood, chronic sleep impairments, disturbances of motivation and mood, inability to establish and maintain effective relationships and homicidal ideation.

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating since January 22, 2010, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence for this period is not indicative of someone with psychiatric symptomatology causing total social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130. 

Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself or others; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id.  In light of the foregoing, the Board concludes that a rating in excess of the currently assigned 70 percent is not warranted for the period from January 22, 2010.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial rating, in excess of 50 percent, for the Veteran's service-connected PTSD is denied for the period prior to January 22, 2010.

Entitlement to an increased initial rating, in excess of 70 percent, for the Veteran's 
service-connected PTSD is denied for the period following January 22, 2010.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


